Citation Nr: 0909675	
Decision Date: 03/16/09    Archive Date: 03/26/09

DOCKET NO.  03-22 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether the severance of service connection for the 
Veteran's prostate cancer residuals effective June 1, 2003, 
was proper.

2.  Whether the severance of service connection for the 
Veteran's depression and anxiety effective June 1, 2003, was 
proper.

3.  Whether the severance of service connection for the 
Veteran's erectile dysfunction effective June 1, 2003, was 
proper.

4.  Whether the termination of special monthly compensation 
under 38 U.S.C.A. § 1114(k), 38 C.F.R. § 3.350(a), based on 
the loss of use of a creative organ effective June 1, 2003, 
was proper.

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to 
October 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from March 2003 and June 2004 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.  

The Board notes that this case had been subject to a stay 
implemented at the Board on the adjudication of certain 
claims involving herbicide exposure.  The specific claims 
affected by the stay included those, like the claim at hand, 
involving claims based on herbicide exposure in which the 
only evidence of exposure was the receipt of the Vietnam 
Service Medal or service on a vessel off the shore of 
Vietnam.  See Chairman's Memorandum, No. 01-06-24 (September 
21, 2006).  In a subsequent Chairman's Memorandum, No. 01-09-
03 (January 22, 2009), the stay was lifted thereby resuming 
the adjudication of such claims.  The judicial proceedings 
behind the implementation and lifting of the stay are 
discussed in the decision below.

The appeal of the issue of whether new and material evidence 
has been received to reopen a claim of entitlement to service 
connection for PTSD is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required on his part.


FINDINGS OF FACT

1.  The rating decision of May 1999, which granted service 
connection for prostate cancer, was based on clear and 
unmistakable error, as it does not represent a reasonable 
application of the known facts to the law; the factual 
evidence and competent medical opinion of record do not show 
that the Veteran is entitled to service connection for 
prostate cancer.

2.  The rating decision of January 2001, which granted 
service connection for erectile dysfunction as a residual of 
prostate cancer, and granted special monthly compensation 
under 38 U.S.C.A. § 1114(k), based on the loss of use of use 
of a creative organ, was based on clear and unmistakable 
error, as it does not represent a reasonable application of 
the known facts to the law; the factual evidence and 
competent medical opinion of record do not show that the 
Veteran is entitled to service connection for erectile 
dysfunction, or that he has loss of use of use of a creative 
organ due to service-connected disability or his service.

3.  The rating decision of April 2001, which granted service 
connection for depression and anxiety as secondary to 
prostate cancer, was based on clear and unmistakable error, 
as it does not represent a reasonable application of the 
known facts to the law; the factual evidence and competent 
medical opinion of record do not show that the Veteran is 
entitled to service connection for depression and anxiety.


CONCLUSIONS OF LAW

1.  The grant of service connection for prostate cancer was 
clearly and unmistakably erroneous and the severance thereof 
was proper.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
3.105(a) (2008).

2.  The grant of service connection for erectile dysfunction 
as a residual of prostate cancer was clearly and unmistakably 
erroneous and the severance thereof was proper.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 3.105(a) (2008).  

3.  The grant of service connection for anxiety and 
depression as secondary to prostate cancer was clearly and 
unmistakably erroneous and the severance thereof was proper.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105(a) (2008).  

4.  The award of special monthly compensation under 
38 U.S.C.A. § 1114(k), 38 C.F.R. § 3.350(a), based on the 
loss of use of a creative organ, effective June 1, 2003, was 
clearly and unmistakably erroneous and the termination 
thereof was proper.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 3.105(a) (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

However, inasmuch as the propriety of the severance of 
service connection involves a determination as to clear and 
unmistakable error (CUE), the VCAA is not for application.  
See Livesay v. Principi, 15 Vet. App. 165 (2001); see also 
Parker v. Principi, 15 Vet. App. 407 (2002).

It is additionally noted that when severance of service 
connection is warranted, a rating proposing severance will be 
prepared setting forth all material facts and reasons.  The 
claimant will be notified at his or her latest address of 
record of the contemplated action and furnished detailed 
reasons therefore and will be given 60 days for the 
presentation of additional evidence to show that service 
connection should be maintained. 38 C.F.R. § 3.105(d) (2008).

As shown in detail below, the appellant was provided the 
appropriate due process by an August 2002 notification letter 
of the rating decision that proposed to sever service 
connection, and by the March 2003 rating decision that 
provided a clear explanation concerning the reasons for 
proposed severance.  Thus, the Veteran was aware of what was 
necessary to establish service connection, and was provided 
appropriate due process with regard to the need to submit 
evidence showing the severance should not take place.  As 
such, no prejudice exists in adjudicating the appeal. Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).

The Board notes that the Veteran's representative argues that 
an additional remand is warranted.  Specifically, the 
representative notes that the Board had remanded the matter 
in January 2006 for the purpose of securing deck logs of the 
U.S.S. Dahlgren, and that the deck logs received from the 
National Archives and Records Administration (NARA) were 
substantially incomplete.  He asserts that the failure to 
obtain the complete deck logs (April 1966 to October 1967) 
runs afoul of the United States Court of Appeals for Veterans 
Claims (Court) holding in Stegall v. West, 11 Vet. App. 268, 
271 (1998).  

The Court held in Stegall that where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  The Board notes, 
however, that the Court has determined that substantial 
compliance, not strict compliance, is the proper standard.  
Dyment v. West, 13 Vet. App. 141, 147 (1999).  It has further 
been held that strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran.  Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  

Here, the veteran's representative argues that securing the 
complete deck logs from the U.S.S. Dahlgren would help to 
determine whether she entered port in Vietnam.  The Veteran 
has not made such a claim, however.  As will be discussed 
below, he has never made the argument that he physically set 
foot in Vietnam or that the U.S.S. Dahlgren entered port in 
Vietnam.  He has consistently argued that his service aboard 
a ship that was in the waters off the coast of Vietnam should 
enjoy the same presumptions as those who set foot in Vietnam.  
The Board therefore finds that no useful purpose would be 
served in remanding the matter a second time.

II.  Analysis

Legal Criteria

Service Connection 

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
a current disability was incurred during active service or, 
if preexisting active service, was aggravated therein.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may also be established on a secondary 
basis if the claimed disability is shown to be proximately 
due to or the result of a service-connected disease or 
injury.  38 C.F.R. § 3.310.  Similarly, any increase in 
severity of a nonservice - connected disease or injury that 
is proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice- connected disease, will be service connected.  
Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter 
instance, the nonservice-connected disease or injury is said 
to have been aggravated by the service-connected disease or 
injury.  38 C.F.R. § 3.310.  In cases of aggravation of a 
veteran's nonservice-connected disability by a service-
connected disability, such veteran shall be compensated for 
the degree of disability over and above the degree of 
disability existing prior to the aggravation.  38 C.F.R. § 
3.322 (2008).

Special monthly compensation is payable at a specified rate 
if a veteran, as the result of service-connected disability, 
has suffered the anatomical loss or loss of use of one or 
more creative organs.  38 U.S.C.A. § 1114(k); 38 C.F.R. § 
3.350(a).

Herbicide Exposure 

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  Service in the Republic of 
Vietnam includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 U.S.C.A. § 
1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii); see also 38 C.F.R. 
§ 3.313(a).  VA has stated that "service in the Republic of 
Vietnam" includes service on inland waterways.  See 66 Fed. 
Reg. 23,166 (May 8, 2001).

Prostate cancer is included in the list of diseases that 
shall be service-connected if a veteran was exposed to an 
herbicide agent during active military, naval, or air service 
and if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are 
met, even though there is no evidence of such disease during 
service, provided further that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) are also satisfied.  
38 C.F.R. § 3.309(e).  The diseases listed at 38 C.F.R. § 
3.309(e) shall have become manifest to a degree of 10 percent 
or more at any time after service, with exceptions not 
applicable here.  38 C.F.R. § 3.307(a)(6)(ii).

In 64 Federal Register 59232-43 (November 1999), the 
Secretary of VA determined that a presumption of service 
connection due to exposure to herbicides used in the Republic 
of Vietnam during the Vietnam era is not warranted for any 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.

Notwithstanding the foregoing, the appellant is not precluded 
from establishing service connection with proof of direct 
causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).

An opinion of the General Counsel for VA held that service on 
a deep-water naval vessel off the shores of Vietnam without 
proof of actual duty or visitation in the Republic of Vietnam 
may not be considered service in the Republic of Vietnam for 
purposes of 38 U.S.C.A. § 101(29)(A), which defines the 
Vietnam era as the period beginning on February 28, 1961, and 
ending on May 7, 1975, and that this was not inconsistent 
with the definition of service in the Republic of Vietnam 
found in 38 C.F.R. §3.307(a)(6)(iii).  VAOPGCPREC 27-97 (July 
23, 1997).  Second, the veteran must be diagnosed with one of 
the specific diseases listed in 38 C.F.R. § 3.309(e).  
Precedent opinions of the General Counsel of VA are binding 
on the Board.  38 U.S.C.A. § 7104(c); 38 C.F.R. § 19.5.

Up until February 27, 2002, the VA Adjudication Procedure 
Manual M21-1, Part III, § 4.08(k)(1)-(2) (Nov. 1991), stated 
that "In the absence of contradictory evidence, 'service in 
Vietnam' will be conceded if the records shows [sic] that the 
veteran received the Vietnam Service Medal."  

During the pendency of this appeal, the Court of Appeals for 
Veterans Claims (Court) as well as the United States Court 
for the Federal Circuit (Federal Circuit), addressed the 
meaning of "service in the Republic of Vietnam" as found 
under 38 C.F.R. § 3.307(a)(6)(iii).  In this regard, the 
Court issued a decision, Haas v. Nicholson, 20 Vet. App. 257 
(2006), that reversed a decision by the Board and held that, 
for purposes of applying the presumption of exposure to 
herbicides under 38 C.F.R. § 3.307(a)(6)(iii), "service in 
the Republic of Vietnam" will, in the absence of 
contradictory evidence, be presumed based upon the veteran's 
receipt of a Vietnam Service Medal (VSM), without any 
additional proof required that a veteran who served in waters 
offshore actually set foot on land in the Republic of 
Vietnam.  In so holding, the Court found that the VA 
Adjudication Procedure Manual provision noted above, M21-1, 
Part III, § 4.08(k)(1)-(2) (Nov. 1991), to be a substantive 
rule.  In other words, exposure to herbicides will be 
presumed based on the receipt of a VSM.  Examples of 
contradictory evidence include evidence that the VSM was 
received for service in a neighboring country or at a 
location that reasonably precluded exposure to Agent Orange.

VA disagreed with this decision and appealed the decision to 
the United States Court of Appeals for the Federal Circuit 
thus subjecting this appeal to a stay at the Board.  See 
Chairman's Memorandun, No. 01-06-24 (September 21, 2006).  


On May 8, 2008, the Federal Circuit issued its decision in 
Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) where it 
reversed the Veterans Court, holding that the Veterans Court 
had erred in rejecting VA's interpretation of § 
3.307(a)(6)(iii) as requiring a service member's presence at 
some point on the landmass or inland waters of Vietnam in 
order to benefit from the regulation's presumption.  The 
Federal Circuit issued mandate in Hass effective October 16, 
2008.  See FED. R. APP. P. 41 (setting forth federal rules of 
appellate procedure with respect to issuance of mandate and 
staying of mandate pending petition for certiorari); FED. CIR. 
R. 41 (outlining Federal Circuit's rule with respect to 
mandate and effective date thereof).  

Thereafter, by Chairman's Memorandun, No. 01-09-03 (January 
22, 2009), the stay imposed by Haas was lifted allowing for 
adjudication of these claims.

Severance of Service Connection 

The provisions of 38 C.F.R. § 3.105 (2008) direct, in 
pertinent part, that:  subject to the limitations contained 
in §§ 3.114 and 3.957, service connection will be severed 
only where evidence establishes that it is clearly and 
unmistakably erroneous (the burden of proof being upon the 
Government).  (Where service connection is severed because of 
a change in or interpretation of a law or Department of 
Veterans Affairs issue, the provisions of § 3.114 are for 
application.)  When severance of service connection is 
considered warranted, a rating proposing severance will be 
prepared setting forth all material facts and reasons.  The 
claimant will be notified at his or her latest address of 
record of the contemplated action and furnished detailed 
reasons therefore and will be given 60 days for the 
presentation of additional evidence to show that service 
connection should be maintained.  Unless otherwise provided 
in paragraph (i) of this section, if additional evidence is 
not received within that period, final rating action will be 
taken and the award will be reduced or discontinued, if in 
order, effective the last day of the month in which a 60-day 
period from the date of notice to the beneficiary of the 
final rating action expires.

Under 38 C.F.R. § 3.114(b), where the reduction or 
discontinuance of an award is in order because of a change in 
law or Department of Veterans Affairs issue, or because of a 
change in interpretation of a law or Department of Veterans 
Affairs issue, the payee will be notified at his or her 
latest address or record of the contemplated action and 
furnished detailed reasons therefore, and will be given 60 
days for the presentation or additional evidence.  If 
additional evidence is not received within that period, that 
award will be reduced or discontinued effective the last day 
of the month in which the 60-day period expired.

In order to sever a grant of service connection, VA must 
demonstrate that the grant was clearly and unmistakably 
erroneous and that VA has followed the applicable procedural 
safeguards.  The evidentiary standard for clear and 
unmistakable error (CUE) has been analyzed in a number of the 
Court's opinions.  Most of these address the appeals of 
claimants seeking a finding of CUE in a past denial of 
benefits.  However, the Court has held that the standard is 
equally applicable to VA where the issue is severance of 
service connection based on CUE.  Once service connection has 
been granted, section 3.105(d) provides that it may be 
withdrawn only after VA has complied with specific procedures 
and the Secretary meets his high burden of proof.  Baughman 
v. Derwinski, 1 Vet. App. 563, 566 (1991) ("In effect, § 
3.105(d) places at least as high a burden of proof on the VA 
when it seeks to sever service connection as § 3.105(a) 
places upon an appellant seeking to have an unfavorable 
previous determination overturned.").

There is a three-part test to determine whether a prior 
decision is the product of CUE:  (1) "[e]ither the correct 
facts, as they were known at the time, were not before the 
adjudicator (i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied," (2) the error must be "undebatable" and of the sort 
"which, had it not been made, would have manifestly changed 
the outcome at the time it was made," and (3) a determination 
that there was CUE must be based on the record and law that 
existed at the time of the prior adjudication in question.  
Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).  
Wilson v. West, 11 Vet. App. 383, 386 (1998).

The Court has clarified that although the same standards 
applied in a determination of CUE in a final decision are 
applied to a determination whether a decision granting 
service connection was the product of CUE for the purpose of 
severing service connection, § 3.105(d) does not limit the 
reviewable evidence to that which was before the RO in making 
its initial service connection award.  In fact, § 3.105(d) 
specifically states that "[a] change in diagnosis may be 
accepted as a basis for severance," clearly contemplating the 
consideration of evidence acquired after the original 
granting of service connection.  Daniels v. Gober, 10 Vet. 
App. 474, 480 (1998).

Discussion

The Veteran's service personnel records indicate that he 
served in Vietnam Theater of operations from April 10, 1967 
to May 17, 1967, and from June 5, 1967 to July 13, 1967, on a 
Navy destroyer ship, the USS Dahlgren (DLG 12), and received 
the Vietnam Service Medal.  In February 2006, the National 
Archives and Records Administration informed VA that deck 
logs from the USS Dahlgren do not provide information placing 
individuals aboard the ship, nor indicate names of 
individuals who departed the ship and might have set foot in 
Vietnam.  

The medical evidence of record shows that the Veteran was 
diagnosed as having prostate cancer in March 1999 along with 
subsequent residual erectile dysfunction and secondary 
depression and anxiety.  

In May 1999, the RO granted service connection for prostate 
cancer based on the presumptive provisions of 38 C.F.R. §§ 
3.307 and 3.309 for veterans who served in Vietnam and were 
exposed to herbicides.  In January 2001, the RO granted 
service connection for erectile dysfunction, as a residual of 
the Veteran's prostate cancer, with an evaluation of 0 
percent, effective in April 1999, and awarded special monthly 
compensation based on the loss of use of a creative organ 
under 38 U.S.C.A. § 1114(k), 38 C.F.R. § 3.350(a), also 
effective April 1999.  In a subsequent rating decision, in 
April 2001, the RO granted service connection for depression 
and anxiety, as secondary to prostate cancer, and assigned a 
50 percent evaluation, effective in April 2000.  See 
38 C.F.R. § 3.310.


There is no dispute that the Veteran had prostate cancer with 
residual erectile dysfunction as well as secondary depression 
and anxiety.  There is also no dispute that prostate cancer 
is listed in 38 C.F.R. § 3.309(e) as a presumptive disease 
for service connection purposes based upon herbicide 
exposure.  In the severing of service connection, the RO has 
taken exception as to whether the evidence showed that the 
Veteran had the requisite service in Vietnam.    

It is apparent from the May 1999, January 2001 and April 2001 
rating decisions that service connection for prostate cancer 
and the resulting residual and secondary conditions were due 
to the Veteran's receipt of the Vietnam Service Medal and 
application of the regulatory presumptive provisions found 
under 38 C.F.R. §§ 3.307, 3.309.  Accordingly, the Veteran's 
subsequent admission in January 2002 that he never set foot 
on land in Vietnam constituted contradictory evidence 
sufficient to show that the Veteran did not have the 
requisite 'Service in Vietnam' making the presumptive 
regulations for prostate cancer under 38 C.F.R. §§ 3.307, 
3.309 inapplicable.  Id.  Accordingly, the RO determined that 
based on the reviewable evidence, it was clear and 
unmistakable error to grant service connection for prostate 
cancer based on the presumptive regulations of §§ 3.307, 
3.309, as well as for erectile dysfunction as a residual of 
prostate cancer with special monthly compensation due to the 
loss or use of a creative organ, and depression and anxiety 
as secondary to prostate cancer.  In short, the correct facts 
as they were known at the time were not before the 
adjudicators when they rendered their decision in May 1999.  
Had that undisputable fact been before the adjudicators in 
May 1999 that the Veteran never set foot on land in Vietnam, 
the result would have been manifestly different.  See Damrel 
v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).  Wilson 
v. West, 11 Vet. App. 383, 386 (1998).

Consequently, in August 2002, the VA proposed to sever 
service connection for the Veteran's prostate cancer with 
residual erectile dysfunction and special monthly comp as 
well as secondary depression and anxiety.  The RO explained 
to the Veteran that the presumption for prostate cancer due 
to exposure to herbicides was not proper because he had been 
stationed on a ship in the waters off of Vietnam and that his 
admission on the January 2002 Report of Contact confirmed 
that he never set foot on the ground in Vietnam.  The Veteran 
was given 60 days to submit evidence to show why VA should 
not make the change, but he did not submit any evidence 
showing he ever set foot on the ground in Vietnam.  See 
38 C.F.R. § 3.105(d).  In March 2003, VA implemented the 
proposed severance of service connection, made effective as 
of June 1, 2003.  

The fact that the version of the VA Adjudication Procedure 
Manual provision, M21-1, Part III, § 4.08(k)(1)-(2) (Nov. 
1991), that the RO relied on to apply the presumptive 
regulations under 38 C.F.R. §§ 3.307 and 3.309(e) has been 
invalidated by the Federal Circuit in Haas v. Peake, 525 F. 
3d 1168 (Fed. Cir. 2008) has no bearing on the outcome of 
this appeal inasmuch as the end result remains the same.  
That is, whether the Veteran's statement that he never set 
foot on land in Vietnam is used as contradictory evidence to 
rebut the presumption of exposure under M21-1, Part III, 
§ 4.08(k)(1)-(2) (Nov. 1991), or whether this statement makes 
the presumption of exposure inapplicable in the first place 
under §§ 3.307, 3.309(e), the fact remains that the evidence 
did not support a grant of service connection for prostate 
cancer based on presumptive herbicide exposure.  Thus, in the 
absence of evidence establishing service connection for 
prostate cancer on a direct basis, it was clear and 
unmistakable error to grant service connection for this 
disability.

In a Report of Contact dated in September 2003, the Veteran 
again denied ever setting foot in Vietnam.  Rather, he based 
his appeal on the fact that he had been on a boat outside of 
DaNang.  He explained in his substantive appeal, dated in 
July 2003, that the USS Dahlgren had been stationed in the 
Western Pacific outside of DaNang for several days and that 
for many days he could smell weed killer whenever he went on 
deck.  He expressed his opinion that Agent Orange "[did not] 
stop at the water line".  In a subsequent, but somewhat 
related argument in November 2004, the Veteran's 
representative asserted that there was currently no VA 
General Counsel Opinion defining "inland waterways", and 
the physical setting of the harbor in DaNang where the 
Veteran's vessel had been stationed was surrounded on three 
sides by the shoreline of Vietnam thus constituting an 
"inland waterway".  

While the Veteran's representative is correct in that there 
is currently no VA General Counsel Opinion defining "inland 
waterways", the law clearly differentiates between service 
on waters offshore of Vietnam and service on 'inland 
waterways' of Vietnam.  In this respect, the Veteran's 
representative appears to be claiming that they are one in 
the same.  The Board does not agree.  The regulation itself 
and other directives to see this distinction.  First, there 
is the regulation itself which states that that "Service in 
the Republic of Vietnam" includes service in the waters 
offshore and service in other locations if the conditions of 
service involved duty or visitation in the Republic of 
Vietnam (emphasis added).  38 C.F.R. § 3.307(a)(6)(iii).  
Second, there is the opinion of the General Counsel for VA 
that holds that service on a deep-water naval vessel off the 
shores of Vietnam may not be considered service in the 
Republic of Vietnam for purposes of 38 U.S.C. § 101(29)(A), 
which defines the Vietnam era as the period beginning on 
February 28, 1961, and ending on May 7, 1975, and that this 
was not inconsistent with the definition of service in the 
Republic of Vietnam found in 38 C.F.R. § 3.307(a)(6)(iii).  
VAOPGCPREC 27-97 (July 23, 1997).    

Since the issuance of that General Counsel opinion above, VA 
has reiterated its position that service in deep-water naval 
vessels offshore of Vietnam (as opposed to service aboard 
vessels in inland waterways of Vietnam) is not included as 
"service in the Republic of Vietnam" for purposes of 
presumptive service connection for Agent Orange diseases.  
See comments section in Federal Register announcement of 
final rule adding diabetes to the list of Agent Orange 
presumptive diseases, 66 Fed.Reg. 23166 (May 8, 2001). 

As a side note, as is discussed in M21-1MR, Part IV, Subpart 
ii, Chapter 2, Section C (June 20, 2008), VA regional offices 
have been directed to extend the presumption of herbicide 
exposure to new claims that involve veterans who served 
aboard the USS Ingersoll (DD 652) during October 24 and 25, 
1965.  With respect to this ship, described as a navy 
destroyer gunship conducting fire support missions along the 
coast of the Republic of Vietnam for military ground 
operations during the Vietnam Era, presumptive exposure was 
granted for those serving aboard the vessel on Oct 24 and 25, 
1965. What is noteworthy here is that the basis of the 
presumed exposure is not because of the ship's coastal duty, 
but because records from National Archives of Records and 
Administration confirm that the ship travelled up the Saigon 
River on Oct 24 and 25, 1965, thus constituting service on 
the 'inland waterways' of Vietnam on those dates.  

In this case, the record clearly shows that the Veteran 
served on a Navy vessel in the waters offshore of Vietnam and 
received a Vietnam Service Medal.  However, the record also 
clearly shows that he was never physically present in 
Vietnam.  He has never claimed the contrary or, for that 
matter, that the U.S.S. Dahlgren entered port in Vietnam.  
Again, the Veteran and his representative have focused their 
argument on the contention that exposure to "Agent Orange 
didn't stop at the water line," and that those in waters of 
Vietnam should be given the same presumption of exposure to 
Agent Orange.  

Thus, as there is no dispute that the only service in Vietnam 
that the Veteran claims, or the evidence shows, is his 
service aboard the USS Dahlgren offshore from Vietnam, there 
can be no dispute among reasonable minds that the Veteran did 
not have the requisite 'service in Vietnam' to trigger the 
presumptive regulations of 38 C.F.R. §3.307, 3.309(e).  That 
being said, the RO's May 1999 grant of service connection for 
prostate cancer under the presumptive regulations of 
38 C.F.R. §3.307, 3.309(e), in light of the reviewable 
evidence showing that he did not have the requisite 'service 
in Vietnam', was clear and unmistakable error.  38 C.F.R. 
§ 3.105.  Thus, the March 2003 severance of service 
connection for prostate cancer, effective June 1, 2003, was 
proper.  It follows that it was also clear and unmistakable 
error to grant service connection for erectile dysfunction as 
a residual of prostate cancer in January 2001.  Accordingly, 
the March 2003 severance of service connection for erectile 
dysfunction, effective June 1, 2003, was also proper.

Moreover, as the grant of service connection for erectile 
dysfunction was the sole basis for the RO's grant of special 
monthly compensation under 38 U.S.C.A. § 1114(k), based on 
the loss of use of use of a creative organ, and as the Board 
has determined that the grant of service connection for 
erectile dysfunction was based on clear and unmistakable 
error and that service connection for erectile dysfunction 
was properly severed, the grant of special monthly 
compensation based on the loss of use of use of a creative 
organ must also be considered to have been based on clear and 
unmistakable error.  The Board therefore finds that the RO's 
January 2001 grant of special monthly compensation based on 
the loss of use of use of a creative organ was based on clear 
and unmistakable error, as it does not represent a reasonable 
application of the known facts to the law.

Given the foregoing, the Board finds that the RO's March 2003 
severance of special monthly compensation under 38 U.S.C.A. § 
1114(k), based on the loss of use of use of a creative organ, 
was proper.

Similarly, it was also clear and unmistakable error to grant 
service connection for depression and anxiety in April 2001 
on the sole basis that these diagnoses are secondary to the 
Veteran's residuals of prostate cancer.  See 38 C.F.R. 
§ 3.310.  Consequently, the Board finds that the RO's March 
2003 severance of service connection for depression and 
anxiety was proper.


ORDER

The severance of service connection for the Veteran's 
prostate cancer residuals effective June 1, 2003, was proper.

The severance of service connection for the Veteran's 
depression and anxiety as secondary to the Veteran's prostate 
cancer effective June 1, 2003, was proper.

The severance of service connection for the Veteran's 
erectile dysfunction as a residual of prostate cancer 
effective June 1, 2003, was proper.

The termination of special monthly compensation under 
38 U.S.C.A. § 1114(k), 38 C.F.R. § 3.350(a), based on the 
loss of use of a creative organ was proper.





REMAND

Regarding the issue of whether new and material evidence has 
been received to reopen a claim of entitlement to service 
connection for PTSD, the Board remanded this matter in 
January 2006 for verification of the Veteran's claimed 
stressors.  In this respect, the Veteran alleges a stressor 
involving the loss of a fellow soldier who fell overboard 
while they were serving aboard the U.S.S. Dahlgren.  In light 
of this alleged stressor, the Board requested that the 
National Archives and Records Administration (NARA) be 
contacted and asked to provide copies of deck logs for the 
U.S.S. Dahlgren for the period between April 1966 and October 
1967.  Although a request for these deck logs was made 
pursuant to the Board's remand, the NARA only provided copies 
of the Deck Log Book for the U.S.S. Dahlgren for four days 
between the period from April 1966 to October 1967 (June 23, 
1967, June 22, 1967, June 9, 1967 and one date that is 
illegible).  

In August 2007, the Veteran's representative asserted in 
writing that VA failed in its duty to assist the Veteran by 
receiving incomplete records from the Deck Log Book of the 
U.S.S. Dahlgren.  The Board agrees.  Insomuch as there may be 
no additional records from the Deck Log Book available then 
what was already forwarded to VA, this fact must be stated 
for the record.  See 38 C.F.R. § 3.159(c)(2) (2008); see also 
Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999) [VA's efforts 
to obtain service department records shall continue until the 
records are obtained or unless it is reasonably certain that 
such records do not exist or that further efforts to obtain 
those records would be futile]; Graves v. Brown, 8 Vet. App. 
522, 524-25 (1996) [holding that, where the VA is on notice 
of the existence of evidence that might constitute new and 
material evidence to reopen a claim, the VA should inform the 
Veteran to submit it and assist him, where possible, in 
obtaining it]. 

The Board is obligated by law to ensure that the RO complies 
with its directives. "[A] remand by . . . the Board confers 
on the veteran or other claimant, as a matter of law, the 
right to compliance with the remand orders."  In other words, 
where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board regrets that a remand of this matter will further 
delay a final decision in the claim on appeal, but finds that 
such action is necessary to ensure that the appellant is 
afforded full due process of law.

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Archives and 
Records Administration (NARA) and request 
that it provide complete copies of the 
deck logs for the U.S.S. Dahlgren for the 
entire period from April 1966 and October 
1967.  If these records are not available 
in their entirety, the NARA should 
specifically state that fact.  

2.  Thereafter, and following any 
additional development deemed warranted, 
the RO should readjudicate the issue of 
whether new and material evidence has 
been received to reopen a claim of 
entitlement to service connection for 
PTSD.  If the benefit sought on appeal is 
denied, the Veteran and his 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered, since the 
issuance of the last SSOC.  The Veteran 
should be given the opportunity to 
respond to the SSOC.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


